Citation Nr: 1709306	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-33 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II. 

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss. 

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a January 2016 rating decision, the RO granted the Veteran's claim of entitlement to service connection for tinnitus.  As this constitutes a full grant of the benefits sought on appeal as to that issue, this matter is no longer before the Board. 

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied service connection for hypertension and bilateral hearing loss.

2.  Evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for hypertension and bilateral hearing loss. 

3.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  
CONCLUSIONS OF LAW

1.  The May 2007 rating decision which denied service connection for hypertension and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the May 2007 rating decision is new and material, and the Veteran's claims of entitlement to service connection for hypertension and bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2016).  Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  
New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  

A. Hypertension

The Veteran's claim for hypertension was first denied in an May 2007 rating decision.  The RO found that there was no relationship between the Veteran's hypertension and his active duty service.  No appeal was made within one year of this decision.  The May 2007 decision thereby became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the final May 2007 rating decision included military personnel records, service treatment records, and VA Medical Center (VAMC) records.  Additional evidence received since then includes the Veteran's lay statement to the effect that his hypertension is secondary to service-connected diabetes mellitus type II.  See December 2011 Notice of Disagreement (NOD).  Additional medical evidence of record received since the prior final decision also includes private medical records, VAMC records, and VA examination reports, which indicate that the Veteran has essential hypertension.  In light of the applicable criteria, the Board finds in that the additional medical evidence of record reflecting continued post-service treatment for hypertension satisfies the low threshold requirement for new and material evidence with respect to the claim for service connection for hypertension.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the previously denied claim for service connection for hypertension is reopened.

B. Bilateral Hearing Loss

The May 2007 rating decision also denied service connection for bilateral hearing loss.  The RO similarly found that the Veteran's bilateral hearing loss was not related to active duty service, because there was no evidence hearing loss began in, or was caused by, service. 

Since this decision became final, the Veteran has submitted an August 2008 VA audiology consultative examination and June 2007 lay statements.  The lay statements indicate that the Veteran experienced in-service acoustic trauma by reason of his being a machine gunner.  Furthermore, the August 2008 VA consultative audiologist opined that it was at least as likely as not that the Veteran's hearing loss was caused by his military service.  

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for bilateral hearing loss.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim for bilateral hearing loss is reopened.

III. Service Connection - Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Considering the service connection claim for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Throughout the appeal, the Veteran contends that he has bilateral hearing loss as a result of acoustic trauma sustained in active service.  June 2007 Statement in Support of Claim.  He asserts that his hearing began to deteriorate in Vietnam as a result of exposure to arms fire and artillery.  Id.; August 2008 VA Audiology Consultation.  He is deemed competent to report experiencing self-perceivable symptoms related to hearing loss and their time of onset.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service treatment records (STRs) also document right ear hearing loss upon separation in December 1969.  The Board finds no reason to doubt the credibility of his reports and concedes that he was exposed to acoustic trauma in active service.

The August 2008 VA audiology consultative examiner also found a current hearing loss disability with the following audiology testing results:

Hertz
500
1000
2000
3000
4000
Average
Left
40
25
45
55
65
48
Right
45
40
45
45
60
46
Speech recognition scores using the Maryland CNC word list were 90 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss.  Ultimately, the examiner opined that it is at least as likely as not that the Veteran's reported hearing loss was due to military noise exposure.  See August 2008 C&P Examination.  As this opinion does not appear to be contradicted by the record and is based on a thorough review of the Veteran's reported medical history, it is accorded significant probative value. 

The Board acknowledges that, in addition to the positive nexus opinion provided above, the record contains two negative nexus opinions from VA examinations in April 2009 and September 2015.  Nevertheless, the Board finds that these examinations are inadequate for rating purposes.  In pertinent part, the April 2009 examiner, who opined that the Veteran's bilateral hearing loss disability was less likely than not due to his military noise exposure, failed to review the Veteran's claims file.  Furthermore, the September 2015 examiner who gave a similar opinion and explained that the Veteran's STRs did not show a significant threshold shift in service, did not specifically discuss the Veteran's STRs, which note right ear hearing loss upon separation.  She also failed to define the parameters of what constitutes a significant threshold shift.  Thus, in light of the foregoing, the Board accords these opinions little to no probative value. 

Accordingly, considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the Veteran's current bilateral hearing loss.  Resolving all reasonable doubt in the Veteran's favor, the claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received, the application to reopen this claim is granted.  

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen this claim is granted.  

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran was most recently provided a VA (QTC) hypertension examination in August 2009.  The examiner found that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus type II.  However, the examiner did not also address whether the Veteran's hypertension was due to or caused by his service connected diabetes mellitus type II.  In this regard, the Board notes that the record is unclear as to whether the Veteran was diagnosed with diabetes mellitus type II before or after he was diagnosed with hypertension.  For instance, VA and private treatment records indicate he was diagnosed with diabetes mellitus type II in 2006 or 2007, had diabetic neuropathy in the early 2000s, and was diagnosed with hypertension either in 2003, 2005, or 2006.  See VAMC records and April 2009 Dr. A. N. records.  Thus, clarification of this matter is requested on remand.  

Accordingly, the Board finds the August 2009 examiner's opinion to be inadequate as it does not address all theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, remand is required for a new VA examination to determine whether the Veteran's hypertension was proximately caused by his service-connected diabetes mellitus type II. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent VA or private medical treatment.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Associate with the record any VA treatment records since February 2015.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination regarding his hypertension.  The examiner is asked to review the claims file and document such in a report to be placed therein.  The examiner shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.
The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is etiologically related to his active service.

The examiner should also opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is either caused, or aggravated (i.e., permanently worsened beyond the normal progression of the disability), by his service-connected diabetes mellitus type II. 

Complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he/she should explain why and what, if any, additional evidence would be necessary before an opinion could be provided.   

3.  After the requested development has been completed, the RO shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


